Citation Nr: 0905107	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
right inguinal hernia, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from February 1980 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

On December 31, 2008, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for an 
increased rating for service-connected right inguinal hernia 
are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 31, 2008, the Board received a written statement 
from the veteran, via the RO, in which he expressed his 
intent to withdraw his appeal.  The veteran's statement also 
included the veteran's social security number and signature.  
The Board finds that this document satisfies the criteria 
necessary to withdraw the issue that is the subject of this 
appeal.  See 38 C.F.R. § 20.204 (2008).

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the claim for an increased rating for service-
connected right inguinal hernia has been withdrawn and is 
therefore dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


